Title: To George Washington from Thomas Hollis Condy, 21 June 1789
From: Condy, Thomas Hollis
To: Washington, George



Honor’d Sir,
Boston June 21. 1789

It is with diffidence that I address your Excellency, but having had the honor of serving in the late Army under your command I feel a confidence in support of my design.
Observing in the doings of the Federal Legislature that Kennebunk (the place of my residence) is made a port of delivery, I am induced to solicit the appointment which may be necessary for the prosecution of the business, shou’d I be so fortunate as to succeed in my wishes I flatter myself, that attention will be paid, and the security requisite for the performance of the duty obtain’d. I am Sir with all due respect your Excellencies most obedient humble servant

Thomas H. Condy

